Citation Nr: 0033037	
Decision Date: 12/19/00    Archive Date: 12/28/00

DOCKET NO.  99-13 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel


INTRODUCTION

The veteran had active military service from April 1968 to 
July 1970.

This case came to the Board of Veterans' Appeals (Board) from 
a March 1999 RO rating decision which denied an increase in a 
30 percent rating for service connected PTSD.  A September 
1999 RO decision increased the PTSD rating to 70 percent, and 
the veteran continues to appeal for a higher rating.


FINDING OF FACT

The veteran's PTSD produces no more than occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to various symptoms; PTSD symptoms do not produce total 
occupational or social impairment.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 70 percent for 
PTSD have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from April 1968 
to July 1970.  This included service in Vietnam from July 
1969 to July 1970, during which time the veteran's 
occupational specialty was armorer.  He received decorations 
indicating Vietnam service, but no decorations indicative of 
combat, and his service personnel records do not otherwise 
indicate he engaged in combat.  Service personnel records 
note periods of lost time due to AWOL and confinement, mostly 
before Vietnam service.  Service medical records do not show 
psychiatric problems.  

There is no evidence of psychiatric problems for many years 
after service.

In October 1993, the veteran filed a claim for VA 
compensation or pension.  This included a claim for service 
connection for PTSD.  The veteran related he had an 8th grade 
education, last worked in 1984 (when he was a carpenter), had 
PTSD and manic depression since 1988, and had various 
physical ailments (back and neck conditions, etc.).  In 
subsequent statements in support of his claim for service 
connection for PTSD, the veteran alleged he had extensive 
combat experience in Vietnam and received various combat 
medals.

The veteran gave much the same history (including extensive 
combat experience) at a November 1993 VA psychiatric 
examination.  That examination led to a diagnosis of PTSD, 
and it was also noted by history that the veteran reported he 
had been diagnosed as having a bipolar disorder.    

By an April 1994 rating decision, the RO granted service 
connection for PTSD and assigned a 30 percent rating.  The 
file shows that the RO never verified alleged service 
stressors as required for a grant of service connection for 
PTSD.

VA outpatient records from 1994 to 1996 show the veteran 
received treatment for psychiatric symptoms and physical 
ailments.  On occasion the veteran was encouraged to obtain 
records of medical treatment from years ago, but he reported 
such records could not be obtained because he had used an 
alias when treated.  At an April 1996 VA psychiatric 
examination, the veteran continued to report symptoms from 
combat experiences; he said he quit his last job because of 
pain from back and neck disc problems; and diagnoses included 
PTSD by history, dysthymia, and schizoid personality traits.  
VA outpatient records from 1996 to 1997 show treatement for 
psychiatric and physical symptoms, and the veteran claimed he 
recently shot someone in self-defense.

A VA discharge summary indicates that the veteran was 
hospitalized in January-February 1998 for psychiatric 
symptoms.  He stated that he could not "put up with this 
pain anymore."  It was noted that the veteran was being 
treated as an outpatient for PTSD.  He reported increased 
social isolation, marked anxiety, depression, and insomnia.  
He said he could not tolerate even minimal frustration or 
stressors, and he had difficulty maintaining the activities 
of daily living.  The veteran also reported and increase in 
life stressors, in which four people in his life had died in 
the prior month.  He also said that he had been attacked 
during the prior year, had shot his attacker, and had pending 
legal charges regarding this incident.  He reported 
hypervigilance and severe anxiety, as well as nighttime 
restlessness, sweating, and insomnia.  He stated that he saw 
no one during the day and just stayed home.  He said his son 
occasionally came to visit, but he had no friends, only went 
out for groceries, and had no social activities.  Chronic 
pain from a back condition was described.  It was reported 
the veteran had not been able to maintain employment for many 
years.  

During the initial examination in the hospital, the veteran 
showed an appropriate general appearance but had mild 
psychomotor agitation.  Mood was depressed and affect was 
constricted.  The veteran's speech was within normal limits, 
and his thought processes were organized, nonpsychotic, and 
nondelusional, with no hallucinations.  The veteran was 
cognitively intact, although he did have a strong somatic 
focus.  He denied any suicidal or homicidal ideation.  During 
this hospitalization, the veteran continued his medications.  
Upon his discharge from the hospital in February 1998, it was 
noted that the veteran continued to report chronic back pain, 
nightmares and intrusive thoughts of Vietnam, and marked 
anxiety from time to time.  His mood was somewhat less 
depressed, however.  He had no ideas of harm to self or 
others.  The veteran was to do no heavy lifting.  Diagnoses 
included PTSD with depression, and dependent personality 
traits.  It was noted that the veteran was unemployable and 
his prognosis was poor.  Physical ailments including a back 
disorder.  The veteran's Global Assessment of Functioning 
(GAF) score upon discharge was 35/40.

The RO subsequently granted a temporary total hospitalization 
rating (38 C.F.R. § 4.29) for PTSD based on the above 
hospitalization.

During a March 1998 outpatient visit to a VA mental health 
clinic, the veteran reported that he slept "pretty good," 
but had some awakenings.  He looked forward to nothing and 
was struggling financially.  His affect was less distressed 
than when he had been hospitalized, although his mood was 
"50-50."  The veteran's processes were organized, he 
appeared nonpsychotic, and he had no suicidal or homicidal 
ideation.  Psychomotor examination was within normal limits.  
The veteran was continued on medication.  The veteran 
underwent group therapy for PTSD in March 1998, as well.  

A VA discharge summary indicates that the veteran was 
hospitalized again for psychiatric treatment in August 1998.  
He complained of depression.  The veteran reported having 
nightmares two to three times a week, and very poor appetite 
secondary to anxiety.  The veteran felt that his medications 
had not been effective.  He reported he had severe social 
isolation and rarely left his house except for medical 
appointments.  His severe financial strain continued.  The 
veteran also reported occasional use of cannabis, but denied 
any use of cocaine or other drugs, prescriptive or 
nonprescription, and no alcohol.  Upon examination in the 
hospital, the veteran's speech was monotonous and his eye 
contact was good.  Hygiene was fair, although the veteran 
appeared frail and had mild psychomotor retardation.  Affect 
was nearly flat.  Mood was depressed and anxious, and his 
thought process was unorganized.  Content was appropriate.  
The veteran had no suicidal or homicidal ideation, nor any 
hallucinations or delusions.  During his hospitalization, 
urine drug screens were positive for cannabis and cocaine.  
The veteran was started on new psychiatric medication, which 
he tolerated well.  He had no behavioral management or medial 
management complications during the hospitalization, and 
indicated that he was better by the time of discharge.  Upon 
discharge, his affect was broader and he had no ideas of harm 
to self or others.  The August 1998 discharge diagnoses were 
PTSD with depression, rule out cannabis abuse, and rule out 
cocaine abuse.  Physical conditions were noted to include a 
back disorder.  The veteran was assessed as being 
unemployable, and was said to have a poor prognosis.  His GAF 
score was 30/35.

The RO subsequently granted a temporary total hospitalization 
rating (38 C.F.R. § 4.29) for PTSD based on the above 
hospitalization.

The claims file also indicates that the veteran sought 
outpatient treatment in September 1998, reporting that his 
appetite, depression, and sleep were better, although his 
nightmares persisted.  Upon examination, the veteran's affect 
was said to be more engaging and thought processes were 
organized.  Content was appropriate.  The veteran had no 
suicidal or homicidal ideation and psychomotor was within 
normal limits.  The impression was PTSD.  During a November 
1998 outpatient visit, the veteran reported that he was about 
the same.  Medication was not causing problems and his sleep 
was pretty good.  He reported anxiety remained a problem and 
he was very socially isolated.  The veteran stated that he 
did not know "what fun is."  Upon examination, the 
veteran's affect was flat and processes were agonized.  There 
were no signs of overmedication.  Psychomotor was within 
normal limits.  The impression was PTSD.  The veteran was 
continued on his medication.  

Later medical records from 1998 and 1999 show treatment for 
physcial problems including a back disorder.

In February 1999, the veteran sought VA outpatient treatment 
after he reportedly had been in a motor vehicle accident with 
multiple fractures and contusions.  He also reported that his 
PTSD symptoms had worsened.  He did not feel that his 
medication was helping and sleep was at baseline.  He said 
that anxiety remained a problem.  Upon examination, the 
veteran had psychomotor retardation and was in obvious 
physical distress.  Mood was depressed.  The veteran was 
anxious and his affect was constricted.  Processes were 
nonpsychotic and there were no suicidal or homicidal 
ideations.  The impression was PTSD.  The veteran was 
prescribed medication and was told to return in two months.

In March 1999, the veteran claimed an increased rating for 
PTSD.

In August 1999, the veteran underwent a VA PTSD examination 
for compensation purposes.  He reported continued VA 
outpatient treatment.  He related that when he was in service 
he was a light weapons specialist, was involved in multiple 
combat incidents, and had no military disciplinary problems.  
The veteran said he was isolated and had a fear of crowds, 
experienced nightmares and flashbacks, had difficulty 
sleeping, and was taking medication every night for insomnia.  
He reported his mood as being depressed.  The veteran said he 
did not see a reason to live if he continued feeling the way 
he did.  He related he had suicidal ideation on a frequent 
basis, but no plan.  He reported markedly decreased energy, 
very poor appetite with significant weight loss, difficulty 
in maintaining weight, anhedonia, poor memory, and poor 
concentration.  He stated he had intrusive thoughts and was 
extremely agitated usually.  The veteran said he had 
difficulty controlling his temper and was dangerous when 
provoked.  He reported he had a marked startle reflex and was 
hypervigilant.  The veteran claimed he slept with a gun under 
his pillow for protection and stated that he had frequent 
crying episodes.  The veteran claimed he had visual 
hallucinations of "people darting from tree to tree."  He 
also reported auditory hallucinations and hearing "people 
talking like they're in a fire fight."  The veteran denied 
any current homicidal ideation.

It was noted that the veteran had been divorced four times 
and had two grown children.  He reportedly was disabled 
secondary to chronic back problems and had not worked since 
1986.  The veteran denied any alcohol use, reported positive 
tobacco use, and reported cannabis use.  The veteran had 
worked in construction in the past.  He currently lived with 
his cousin and his cousin's family.  

Upon examination, the veteran was cachetic-appearing, with 
multiple tattoos on both arms.  He had unkempt long hair and 
a scraggly beard.  He was pleasant and cooperative, with fair 
eye contact.  The veteran had marked psychomotor retardation 
and positive bilateral tremor of the upper extremities.  
Speech was sad in tone, soft in volume, and slow in rate.  
The veteran was fluent, alert, and oriented. Memory was two 
out of three immediate and zero out of three short term.  
Reading, writing, naming, repetition, and visuomotor were 
intact.  The veteran had difficulty concentrating.  He was 
barely able to name the months of the year forwards, and 
repeated certain months several times before moving on.  He 
had good abstraction and was able to follow a three-step 
command.  Insight and judgment were fair.  Mood was 
depressed.  The affect was tearful and congruent with mood.  
Thought process was logical and goal directed.  Thought 
content was significant for auditory and visual 
hallucinations.  He had no delusions and reported positive 
suicidal ideation without plan or intent currently, and 
denied any homicidal ideation.

Following the examination, the diagnoses were PTSD, and 
severe recurrent major depression with psychotic features.  
Various physical conditions including a back disorder were 
noted.  The veteran was assessed as having a GAF score of 30, 
with the highest score in the prior year being 45 to 50.  The 
examiner said the veteran had marked PTSD, was unable to 
function very well secondary to his symptoms, was unable to 
live alone because of his financial situation but would like 
to, and had difficulty with his self-esteem because he is 
unable to maintain employment secondary to his disability.

By a September 1999 rating decision, the RO increased the 
disability rating for PTSD to 70 percent.  

In a number of written statements, the veteran has maintained 
that a total rating for PTSD should be assigned.

II.  Analysis

The veteran has asserted that the 70 percent rating for his 
service-connected PTSD should be increased to 100 percent.  
The file shows that the RO has properly developed the 
evidence on the claim for an increased rating, and there is 
no further VA duty to assist the veteran with his claim.  38 
U.S.C.A. § 5107(a).

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind. Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability. 
Francisco v. Brown, 7 Vet. App. 55 (1994). 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities. 38 U.S.C.A 1155; 38 C.F.R. Part 4. 

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

Under 38 C.F.R. § 4.130, mental disorders (including PTSD, 
Diagnostic Code 9411) will be rated, in pertinent part, as 
follows: 

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name........................  100

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective 
relationships.......................................... 70

The Board notes that many of the veteran's PTSD complaints 
(e.g., nightmares, flashbacks) relate to purported combat 
experiences.  However, his service records do not show 
combat.  When the RO granted service connection for PTSD, it 
failed to verify combat or obtain credible supporting 
evidence to verify non-combat stressors, as required by 
38 C.F.R. § 3.304(f).  Although service connection for PTSD 
has been established, and the issue before the Board is an 
increased rating for PTSD, the fact remains that combat for 
this veteran has never been verified, and thus subjective 
complaints related to purported combat are questionable.

The veteran's PTSD is rated primarily on occupational 
impairment.  He has given a vague employment history, but has 
indicated he last worked in the mid-1980s as a carpenter and 
left that job because of a physical ailments, particularly a 
back condition.  Such was well before any diagnosis and 
treatment for PTSD.  Impairment from the veteran's non-
service-connected physical ailments may not be considered in 
support of his claim for an increased rating for service-
connected PTSD.  38 C.F.R. § 4.14.  The same is true as to 
impairment associated with his non-service-connected 
substance abuse.  VAOPGCPREC 7-99, 2-98.  Although the 
veteran has been vague as to this problem, medical records 
(including urine screening during hospitalization) show 
recent abuse of cannabis and cocaine.

Aside from two hospitalizations in 1998 (for which the 
veteran was granted temporary total hospitalization ratings), 
his PTSD symptoms have been treated with only occasional 
outpatient visits (such as those in 1999) and regular use of 
medication.  

At his August 1999 VA psychiatric examination, the veteran 
reported extensive combat in service (again, such has never 
been verified) and denied any disciplinary problems in 
service (such is contradicted by his service records).  He 
reported symptoms such as nightmares and flashbacks related 
to purported combat in service.  He also reported impairment 
from non-service-connected physical ailments and the use of 
cannabis.  While he appeared cachectic and unkempt, he was 
pleasant, cooperative, alert, and oriented.  The veteran did 
have difficulty concentrating, but he was able to correctly 
name the months of the year (albeit with difficulty).  
Although the veteran's GAF score was assessed to be 30 at the 
time of the examination, it was also noted that the GAF in 
the prior year ranged as high as 45 to 50.  Diagnoses 
included both PTSD, and severe recurrent major depression 
with psychotic features.

Even assuming the latest GAF score is entirely due to PTSD, 
an examiner's classification of the level of psychiatric 
impairment, by word or by GAF score, is to be considered but 
is not determinative of the percentage rating to be assigned.  
The rating must be based on all the evidence of record.  
38 C.F.R. § 4.126; VAOPGCPREC 10-95.

The veteran reports social impairment, but even if such is as 
bad as he claims it is and it is all due to PTSD, the focus 
of the rating process is on occupational impairment.  The 
historical and recent medical evidence as a whole shows that 
the veteran has not worked for many years, but such is not 
the result of his PTSD.  The RO has raised the PTSD rating 
from 30 percent to 70 percent, and such fully compensates him 
for impairment due exclusively to PTSD.  The current 70 
percent rating for PTSD contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family, judgment, thinking, or mood, due to various 
symptoms.  The medical records substantiate no more than this 
level of PTSD impairment.  Most of the symptoms listed in the 
rating criteria for a 100 percent rating are absent in this 
case, and there is no total occupational and social 
impairment due to service-connected PTSD (to the exclusion of 
the veteran's non-service-connected problems) as required for 
a 100 percent rating.  The PTSD disability picture more 
nearly approximates the criteria for a 70 percent rating, 
than a 100 percent rating, and thus the lower rating of 70 
percent is warranted in this case.  38 C.F.R. § 4.7.  

For these reasons, the Board concludes that the weight of the 
evidence shows that the veteran's service-connected PTSD is 
no more than 70 percent under the rating criteria.  As the 
preponderance of the evidence is against the veteran's claim, 
the benefit-of-the-doubt rule is inapplicable, and the claim 
for a rating higher than 70 percent for PTSD must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 


ORDER

An increased rating for PTSD is denied.


		
L. W. Tobin
	Veterans Law Judge
	Board of Veterans' Appeals

 

